Citation Nr: 1432225	
Decision Date: 07/18/14    Archive Date: 07/22/14

DOCKET NO.  11-18 616A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an increased rating for a total abdominal hysterectomy, currently rated as 30 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Marotta



INTRODUCTION

The Veteran served on active duty from March 1982 to June 2008.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia.  


FINDING OF FACT

The Veteran's total abdominal hysterectomy did not include the removal of both ovaries.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for a total abdominal hysterectomy have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.116 Diagnostic Code 7618 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist 

This appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection for a total abdominal hysterectomy.  Once service connection is granted and the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required. 

VA's duty to assist is not abrogated by granting service connection.  VA has obtained the Veteran's service treatment and medical records and afforded the Veteran a VA examination in February 2011.  The VA examination is sufficient, as the examiner considered the Veteran's prior medical history and provided sufficient detail to enable the Board to make a fully informed evaluation of this disability.  

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on her claim at this time. 

II.  Increased Ratings

Disability evaluations are determined by comparing a Veteran's present symptomatology with the criteria set forth in the Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. 4.1.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

The Board notes that while the regulations require an adjudicator to review the recorded history of a disability, the regulations do not give past medical reports precedence over the current medical findings.  An appeal from the initial assignment of a disability rating requires consideration of the entire time period involved, and contemplates "staged ratings" where warranted.  Fenderson v. West, 12 Vet. App. 119 (1999).  "Staged ratings" are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

III.  Analysis

The Veteran's total abdominal hysterectomy is currently rated as 30 percent disabling under Diagnostic Code 7618.  38 C.F.R. § 4.116, Diagnostic Code 7618.  
Diagnostic Code 7618 provides ratings for removal of the uterus, including corpus. A 100 percent rating is warranted for three months after removal and a 30 percent rating is warranted thereafter.  

Under Diagnostic Code 7617, a 100 percent rating is warranted for three months after complete removal of the uterus and both ovaries and a 50 percent rating is warranted thereafter.

In March 1987, the Veteran underwent a segmental resection of the right fallopian tube.  A March 1987 tissue examination identified the tissue removed as a segmental resection of the right fallopian tube with products of conception.  The diagnosis was ectopic pregnancy.  

In June 1988, the Veteran underwent an elective bilateral tubal ligation.  

Pelvic ultrasounds in September 2000 and February 2003 showed unremarkable ovaries and provided measurements for both ovaries.  An April 2003 pelvic ultrasound noted that the left ovary could not be identified.  An October 2003 pelvic CT scan showed a right ovary and noted "[w]hat most likely represents the left ovary measures approximately 1.8 x 0.9 cm."   

In December 2006, the Veteran complained of right pelvic pain.  A transvaginal sonogram showed multiple fibroids within the uterus.  No mass was seen on the right ovary and the left ovary was not visualized.  

Treatment records dated April 2007 note that the Veteran's doctor recommended a total laparoscopic hysterectomy, with removal of the uterus and ovaries.  In August 2007, the Veteran underwent a hysterectomy.  The procedure was noted as a total laparoscopic hysterectomy, bilateral salpingo-oophorectomy, converted to a total abdominal hysterectomy, right salpingo-oophorectomy.  The post-operative diagnosis was pelvic pain, uterine fibroids, adhesions, missing left ovary.  

A June 2009 letter from Dr. V.A.S., who completed the Veteran's August 2007 hysterectomy, noted that the Veteran presented with a congenital abnormality; she had only one ovary on the right side.  The doctor noted that there was no ovary present on the left side, but "even with the removal of only one ovary her surgical outcome resulted in a complete hysterectomy."  

In an October 2009 statement, the Veteran argued that, after her hysterectomy, she does not have any ovaries and therefore she should be awarded a 50 percent disability rating.  The Veteran also argued that her left ovary must have been removed when she had her tubal ligation or during her ectopic pregnancy.  

In February 2011, the Veteran presented for a VA examination.  The examiner noted that it is generally impossible to determine, by physical examination, if a normal ovary is present in a 50-year-old woman because ovaries usually decrease in size as women reach menopause.  The examiner noted that he did not have the Veteran's claims file or treatment records to review.  

The examiner reviewed the Veteran's claims file in May 2011 and noted that a September 2000 and February 2003 pelvic ultrasound showed normal ovaries, with measurements for both ovaries.  An April 2003 pelvic ultrasound noted that the left ovary could not be identified.  An October 2003 pelvic CT scan noted "[w]hat most likely represents the left ovary measures approximately 1.8 x 0.9 cm."  A December 2006 pelvic ultrasound showed multiple fibroids within the uterus.  No mass was seen on both ovaries.  In August 2007, the Veteran underwent a hysterectomy and the operative report indicates that the right ovary was removed.  A pathology report noted one ovary.  Aside from these records, the examiner noted that there were no other references to ovary removal prior to the Veteran's separation from service.  

The examiner diagnosed the Veteran with uterine fibroids by history, status post total abdominal hysterectomy and right salpingo-oophorectomy.  The examiner noted that the Veteran had only one ovary removed during service and stated that a "[c]omplete review of all available medical records failed to reveal any evidence that the left ovary was removed during service."  The examiner explained that a "normal ovary is quite small, [the] inability to detect an ovary on [an] ultrasound is not uncommon and should not be taken to signify a surreptitious ovary removal."  

Based on the evidence presented, the Board finds that the preponderance of the evidence is against a rating higher than 30 percent for status post total abdominal hysterectomy and right salpingo-oophorectomy.  As indicated by the August 2007 operative and pathology reports, only the Veteran's right ovary was removed during the procedure.  In this regard, 30 percent is the highest rating assignable under Diagnostic Code 7618, with the exception of three months after removal of the uterus.  Since separation from service, the Veteran has been assigned a rating of 30 percent, the maximum rating under Diagnostic Code 7618. 

In order to receive a rating in excess of 30 percent under Diagnostic Code 7617, the evidence must show the removal of the uterus and both ovaries.  As noted, the August 2007 operative and pathology reports note that the Veteran's right ovary was removed and that she did not have a left ovary.  In addition, a June 2009 letter from the doctor that performed the Veteran's hysterectomy noted that the Veteran had a congenital abnormality and that she only had a right ovary.  The February 2011 VA examiner reviewed the Veteran's service treatment records and did not find that the Veteran's left ovary was removed at any time during her service.  Specifically, the examiner noted that the Veteran's left ovary was noted until October 2003, which is long after the Veteran's tubal ligation and ectopic pregnancy.  As the evidence of record shows that only the Veteran's right ovary was removed during service, a higher rating under this diagnostic code is not warranted.  38 C.F.R. § 4.116, Diagnostic Code 7617.   

In her October 2009 statement, the Veteran also argued that she should be awarded a 50 percent disability rating because as a result of her hysterectomy, she now has no ovaries.  However, the rating criteria specifically states that a 50 percent rating is awarded for the removal of both ovaries and uterus.  Nothing in the record indicates that both ovaries were removed.  In addition, the February 2011 VA examiner explained that ovaries usually decrease in size as women reach menopause.  The rating criteria for gynecological conditions indicate that "[n]atural menopause, primary amenorrhea, and pregnancy and childbirth are not disabilities for rating purposes."  30 C.F.R. § 4.116, Note 1.  As there is no indication that the Veteran's left ovary was removed during service, an increased rating is not warranted.

V. Other Considerations

The Board has considered whether extraschedular consideration is warranted.  The discussion above reflects that the symptoms of the Veteran's residuals of a total abdominal hysterectomy (mainly the loss of an ovary and uterus) are contemplated by the applicable rating criteria.  Therefore, referral for an extraschedular rating is unnecessary at this time.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) has been raised.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  Here, the evidence of record does not suggest that the Veteran's status post hysterectomy prevents her from working.  Further consideration of TDIU is not warranted. 

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim; that doctrine is not applicable in the instant appeal.  38 U.S.C.A.
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an increased rating for a total abdominal hysterectomy, currently rated as 30 percent disabling, is denied.



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


